     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 1 of 35 Page ID
                                       #:839


 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
      FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              DECLARATION OF HOMER
                                                   VENTERS IN SUPPORT OF
21                                                 MOTION FOR PRELIMINARY
      U.S. IMMIGRATION AND CUSTOMS
22    ENFORCEMENT, et al.,                         INJUNCTION AND CLASS
                                                   CERTIFICATION
23
                          Defendants.
24                                                 Date: March 24, 2020

25

26

27

28
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 2 of 35 Page ID
                                       #:840


 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 3 of 35 Page ID
                                       #:841


 1 I, Homer Venters, declare the following under penalty of perjury pursuant to 28
 2
     U.S.C. § 1746 as follows:
 3
     Background
 4
 5 1. I am a physician, internist and epidemiologist with over a decade of experience
 6
        in providing, improving and leading health services for incarcerated people. My
 7
 8      clinical training includes residency training in internal medicine at Albert

 9      Einstein/Montefiore Medical Center (2007) and a fellowship in public health
10
        research at the New York University School of Medicine (2009). My experience
11
12      in correctional health includes two years visiting immigration detention centers

13      and conducting analyses of physical and mental health policies and procedures
14
        for persons detained by the U.S. Department of Homeland Security. This work
15
16      included and resulted in collaboration with ICE on numerous individual cases of

17      medical release, formulation of health-related policies as well as testimony
18
        before U.S. Congress regarding mortality inside ICE detention facilities.
19
20 2. After my fellowship training, I became the Deputy Medical Director of the NYC
21      Jail Correctional Health Service. This position included both direct care to
22
        persons held in NYC’s 12 jails, as well as oversight of medical policies for their
23
24      care. This role included oversight of chronic care, sick call, specialty referral and

25      emergency care. I subsequently was promoted to the positions of Medical
26
        Director, Assistant Commissioner, and Chief Medical Officer. In the latter two
27
28      roles, I was responsible for all aspects of health services including physical and
                                                3
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 4 of 35 Page ID
                                       #:842


 1      mental health, addiction, quality improvement, re-entry and morbidity and
 2
        mortality reviews as well as all training and oversight of physicians, nursing and
 3
        pharmacy staff. In these roles I was also responsible for evaluating and making
 4
 5      recommendations on the health implications of numerous security policies and
 6
        practices including use of force and restraints. During this time I managed
 7
 8      multiple communicable disease outbreaks including H1N1 in 2009, which

 9      impacts almost a third of housing areas inside the adolescent jail, multiple
10
        seasonal influenza outbreaks, a recurrent legionella infection and several other
11
12      smaller outbreaks.

13 3. In March 2017, I left Correctional Health Services of NYC to become the
14
        Director of Programs for Physicians for Human Rights. In this role, I oversaw
15
16      all programs of Physicians for Human Rights, including training of physicians,

17      judges and law enforcement staff on forensic evaluation and documentation,
18
        analysis of mass graves and mass atrocities, documentation of torture and sexual
19
20      violence, and analysis of attacks against healthcare workers.

21 4. In December 2018 I became the Senior Health and Justice Fellow for
22
      Community Oriented Correctional Health Services (COCHS), a nonprofit
23
24    organization that promotes evidence-based improvements to correctional

25      practices across the U.S. In January 2020, I became the president of COCHS. I
26
        also work as a medical expert in cases involving correctional health and I have
27
28      a book on the health risks of jail (Life and Death in Rikers Island) which was
                                              4
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 5 of 35 Page ID
                                       #:843


 1       published in early 2019 by Johns Hopkins University Press. A copy of my
 2
         curriculum vitae is attached to this report which includes my publications, a
 3
         listing of cases in which I have been involved and a statement of my
 4
 5       compensation.
 6
 7 COVID-19 in ICE Detention
   5. Coronavirus disease of 2019 (COVID-19) is a viral pandemic. This is a novel
 8
 9       virus for which there is no established curative medical treatment and no
10
         vaccine.
11
     6. COVID-19 infection rates are growing exponentially in the U.S. The outbreak
12
13       curve is in the early stages, meaning that communities are beginning to see their
14
         first cases, and that the number of cases overall is rising rapidly, with doubling
15
16       times between one and three days. The Governor of California predicted that

17       over half of all residents will become infected with COVID-19 and the
18
         Commissioner of Health for New Jersey predicted, “I’m definitely going to get
19
20       it, we all will.”1 The Centers for Disease Control (CDC) now reports COVID-

21       19 cases in all 50 states.
22
     7. ICE will not be able to stop the entry of COVID-19 into ICE facilities, and the
23
24       reality is that the infection is likely inside multiple facilities already. When

25       COVID-19 impacts a community, it will also impact the detention facilities. In
26
27
     1
    https://www.10news.com/news/coronavirus/newsom-56-percent-of-california-
28 expect-to-get-coronavirus
                                               5
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 6 of 35 Page ID
                                       #:844


 1       New Jersey, one employee at an ICE detention facility has already tested
 2
         positive,2 and this is likely just the tip of the iceberg in terms of the number of
 3
         ICE staff that are already infected but are unaware due to the lack of testing
 4
 5       nationwide, and the fact that people who are infected can be asymptomatic for
 6
         several days. In New York, one of the areas of early spread in the U.S., multiple
 7
 8       correctional officers and jail and prison inmates have become infected with

 9       COVID-19. The medical leadership in the NYC jail system have announced that
10
         they will be unable to stop COVID from entering their facility and have called
11
12       for release as the primary response to this crisis. Staff are more likely to bring

13       COVID-19 into a facility, based solely on their movement in and out every day.
14
     8. Once COVID-19 is inside a facility, ICE will be unable to stop the spread of the
15
16       virus throughout the facility given long-existing inadequacies in ICE’s medical

17       care and also in light of how these facilities function. Newly released CDC
18
         guidance for correctional facilities makes clear that detention settings should
19
20       plan for increased staffing shortages as COVID-19 impacts security and health

21       staff.3 ICE has faced longstanding challenges in maintaining adequate staffing
22
         of health staff for many years, and the outbreak of this pandemic will
23
24       dramatically worsen this problem.

25
26   2
     https://www.buzzfeednews.com/article/hamedaleaziz/ice-medical-worker-
27 coronavirus
   3
     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
28 detention/guidance-correctional-detention.html#social_distancing
                                                6
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 7 of 35 Page ID
                                       #:845


1 9. I have been inside multiple ICE detention facilities, both county jails that house
2
        ICE detainees and dedicated facilities. My experience is that the densely packed
3
        housing areas, the manner in which health services, food services, recreation,
4
5       bathroom and shower facilities for detained people, as well as the entry points,
6
        locker rooms, meal areas, and control rooms for staff, all contribute to many
7
8       people being in small spaces. One of the most ubiquitous aspects of detention,

9       the sally-port, or control port, a series of two locked gates that bring every staff
10
        member and detained person past a windowed control room as they stop between
11
12      locked gates, provides but one example of this concern. The normal functioning

13      of detention centers demands that during shift change for staff, or as the security
14
        count approaches for detained people, large numbers of people press into sally-
15
16      ports as they move into or out of other areas of the facility. This process created

17      close contact and the windows in these sally ports that are used to hand out
18
        radios, keys and other equipment to staff ensure efficient passage of
19
20      communicable disease from the control rooms into the sally port areas on a

21      regular basis. Detention facilities are designed to force close contact between
22
        people and rely on massive amounts of movement every day from one part of
23
24      the facility to another, e.g., for programming, access to cafeterias, commissary,

25      and medical, just to name a few. This movement is required of detained people
26
        as well as staff. My experience managing smaller outbreaks is that it is
27
28      impossible to apply hospital-level infection control measures on security staff.
                                               7
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 8 of 35 Page ID
                                       #:846


1       In a hospital or nursing home, staff may move up and down a single hallway
2
        over their shift, and they may interact with one patient at a time. In detention
3
        settings, officers move great distances, are asked to shout or yell commands to
4
5       large numbers of people, routinely apply handcuffs and operate heavy
6
        doors/gates, operate large correctional keys and are trained in the use of force.
7
8       These basic duties cause the personal protective equipment they are given to

9       quickly break and become useless, and even when in good working order, may
10
        impede their ability talk and be understood, in the case of masks. For officers
11
12      working in or around patients at risk or with symptoms, there may be an effort

13      to have them wear protective gowns, as one would in any other setting with
14
        similar clinical risks. These gowns cover their radios, cut down tools and other
15
16      equipment located on their belts and in my experience working with correctional

17      staff, are basically impossible to use as a correctional officer.
18
     10. Efforts to lock detained people into cells will worsen, not improve this facility-
19
20      level contribution to infection control. When people are locked into cells alone,

21      for most of the day, they quickly experience psychological distress that
22
        manifests in self-harm and suicidality, which requires rapid response and
23
24      intensive care outside the facility for mental and physical health emergencies. In

25      addition, units that are comprised of locked cells require additional staff to escort
26
        people to and from their cells for showers and other encounters, and medical,
27
28      pharmacy and nursing staff move on and off these units daily to assess the
                                                8
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 9 of 35 Page ID
                                       #:847


 1      welfare and health needs of these people, creating the same movement of virus
 2
        form the community into the facilities as if people were housed in normal units.
 3
     11. Another critical way in which detention settings promote transmission of
 4
 5      communicable disease involve lack of access to hand washing. Many common
 6
        areas lack operable sinks with access to soap and paper hand towels. In addition,
 7
 8      many of the sinks utilized in correctional settings do not operate with a faucet

 9      that can be turned and left on, but instead rely on pushing a button which
10
        provides a limited amount of water over a limited amount of time. These metered
11
12      faucets are designed to save water by limiting the amount of time water flows.

13      This approach makes adequate hand washing with soap for at least 20 seconds
14
        very difficult, if not impossible.
15
16 12. As these examples illustrate, my experience is that the design and operation of
17      detention settings promotes the spread of communicable diseases such as
18
        COVID-19.
19
20 13. ICE currently detains thousands of people with risk factors that increase their
21      risk of serious complications from COVID-19, including death and long-lasting
22
        complications after recovery, such as fibrotic changes to the lung. The risk
23
24      factors included by the CDC include people with heart disease, lung disease,

25      immune compromising conditions and patients who are older. Additional risk
26
        factors may also include diabetes, hypertension, asthma and chronic obstructive
27
28
                                              9
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 10 of 35 Page ID
                                        #:848


 1        pulmonary disease.4 In correctional settings, the age of 55 is used to identify
 2
          older patients, because of the extremely high level of physical and behavioral
 3
          health problems among this cohort of people.5 I believe the age of 55 should be
 4
 5        applied to ICE detainees for the same reason.
 6
      14. On the whole, ICE’s response to the COVID-19 pandemic is lacking. I’ve
 7
 8        reviewed available documents with their planning. The interim guidance sheet

 9        provided by ICE Health Services Corps, which oversees medical care in ICE
10
          detention facilities, on March 6, 20206 as a protocol for their clinical COVID-19
11
12        response, as well as ICE’s guidance on its website,7 is grossly deficient in

13        multiple areas, including;
14
             a. The protocol focuses on asking questions about travel contacts and other
15
16              potential ways in which a person may have come into contact with

17              someone who has COVID-19. It is likely that almost everyone in the
18
                general public who is not practicing social distancing is in contact with
19
20              the COVID-19 virus, and these questions give a false impression that they

21              will somehow help identify those most likely to have this type of contact.
22
                The appropriate focus should be on checking for active symptoms
23
24
25    4
     https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-
26 complications.html
   5
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3464842/
27 6
     https://www.aila.org/infonet/ice-interim-reference-sheet-coronavirus
28 7
     https://www.ice.gov/covid19
                                               10
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 11 of 35 Page ID
                                        #:849


1              including fever, and known sick contacts of any type every time a person
2
               enters an ICE facility, whether a staff member or detained person. Even
3
               this approach is likely to miss staff as they bring in and transmit the virus
4
5              while asymptomatic, a critical observation mentioned in the newly
6
               released CDC guidelines for correctional settings. COVID-19 is a
7
8              pandemic and the exponential rates of growth in the U.S. mean that once

9              the virus arrives in a community, it will enter the detention facilities, often
10
               via staff. These screening questions may be appropriate as a subset of
11
12             questions in retrospective contact tracing, a process utilized to reveal how

13             an infection has spread, and which is conducted by trained public health
14
               professionals, but they are no longer core to establishing the presence of
15
16             COVID-19 since it has arrived in full force in every state of the U.S.

17          b. The ICE protocol fails to include basic infection control measures that are
18
               present in CDC guidelines for long term care facilities, and other
19
20             congregate settings, including access to hand sanitizer and use of masks

21             for anyone with a cough.
22
            c. The protocol fails to include guidance for health staff or administrators
23
24             regarding how to plan their surge capacity needs as the level of medical

25             encounters increases, and the number of available staff decreases, due to
26
               illness. This is a critical component of the CDC guidance on long term
27
28             care response and is a critical omission in this protocol.
                                                11
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 12 of 35 Page ID
                                        #:850


1           d. There is no guidance for clinical staff on when to test patients for COVID-
2
               19, which leaves detained patients at a significant disadvantage. While the
3
               guidelines for testing may evolve over time, the protocol should create a
4
5              structure for daily dissemination of testing criteria from ICE leadership,
6
               and time for daily briefings among all health staff at the start of every
7
8              shift, to review this and other elements of the COVID-19 response. This

9              briefing must include participation by epidemiologists tasked to COVID-
10
               19 response who are also coordinating with local and federal COVID-19
11
12             activities.

13          e. The protocol states that people with suspected COVID-19 contact will be
14
               monitored for 14 days with symptom checks. The protocol is written as if
15
16             this is a rare occurrence, reflecting smaller outbreak management, but the

17             prevalence of COVID-19 is now growing to such an extent that a large
18
               share of newly arrived people will have recent contact with someone who
19
20             is infected. ICE would need to use this level of monitoring for every

21             person arriving in detention. Accordingly, ICE would need to
22
               dramatically expand its medical facilities and staffing to conduct this daily
23
24             monitoring of every newly arrived person for 14 days. The protocol fails

25             to contemplate these necessary changes.
26
            f. The ICE protocol provides no guidance about identification of high-risk
27
28             patients at the time of entry or any special precautions that will be enacted
                                               12
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 13 of 35 Page ID
                                        #:851


1              to protect them. The protocol also fails to address the identification of
2
               high-risk patients who have already been admitted. This is a dangerous
3
               omission, because many of the ICE facilities employ paper medical
4
5              records, and identification of the people who meet criteria for being high
6
               risk of serious illness and death from COVID-19 will require significant
7
8              time and staffing. I have led these types of risk reviews in outbreaks using

9              both electronic and paper based medical records in multiple correctional
10
               settings, and there must be a clear direction and protocol for how this
11
12             process will occur and how often it is repeated, and how critical

13             information will flow from health to security staff. The protocol focuses
14
               on whether patients have contact with known COVID-19 patients and
15
16             whether they are symptomatic. It is true that symptomatic patients require

17             higher levels of assessment and care, but a basic element of outbreak
18
               management is protection of patients who, if they become infected, are at
19
20             high risk of serious illness or death. The ICE protocol fails to address this.

21             Such a management plan would not only include the questions asked
22
               during the intake process, but would also include cohorted housing areas,
23
24             increased infection control measures by staff who come onto the housing

25             areas and increased medical surveillance, likely daily checks of signs and
26
               symptoms. I have established this type of surveillance for high risk
27
28             patients during several outbreak responses, and the two elements that will
                                               13
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 14 of 35 Page ID
                                        #:852


1              pose a significant challenge to ICE are the lack of appropriate housing
2
               areas, and the need for significantly more security and health staff. The
3
               protocol is crafted to address a relatively small and time-limited outbreak
4
5              and lacks anticipation of what has already started elsewhere and will soon
6
               impact these facilities, widespread infection with a massive impact on the
7
8              level of staffing, The newly released CDC guidelines for detention

9              settings recommends social distancing in these facilities, maintaining 6
10
               feet separation between people, “Implement social distancing strategies
11
12             to increase the physical space between incarcerated/detained persons

13             (ideally 6 feet between all individuals, regardless of the presence of
14
               symptoms).” ICE will be unable to adhere to this recommendation in
15
16             virtually every facility it operates, and the practice of facility “lockdowns”

17             stands in direct contradiction to this recommendation by the CDC.
18
      15. Because the ICE response fails to create increased protections for people with
19
20       risk factors for serious illness and death from COVID-19, they are unlikely to

21       detect illness in these patients until many of them are critically ill. As with the
22
         lack of guidance on testing, this lack of clear guidance on how to determine who
23
24       meets criteria for hospital transfer may prove deadly for detained people, and

25       clinical staff encounter patients seriously ill with COVID-19 for the first time in
26
         their careers. While COVID-19 shares some similarities with influenza, there
27
28       are critical aspects of this pandemic that pose greater risk to both patients and
                                               14
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 15 of 35 Page ID
                                        #:853


1        staff, and asking staff to rely on their historical knowledge of influenza treatment
2
         without precise guidance on the critical decisions regarding COVID-19 testing,
3
         treatment and hospital transfer will leave them and their patients without clear
4
5        guidelines. These deficiencies, compounded by the time it will take to evaluate
6
         and transport them to a local hospital (especially given the remoteness of many
7
8        facilities), will likely result in numerous deaths, many of which could have been

9        avoided with earlier care.
10
      16. The ICE response, including the protocol, envisions that “isolation rooms” will
11
12       be used to monitor people who are symptomatic with COVID-19. My experience

13       in visiting and working in detention facilities across the nation is that each
14
         facility has 1-4 cells located in or near the medical clinic that meet this definition.
15
16       When COVID-19 arrives in a facility, there will be many more people who meet

17       this criteria of being symptomatic, and ICE will need to designate entire housing
18
         areas for this level of increased surveillance of symptomatic patients. This
19
20       approach requires that empty housing areas be available, so that small numbers

21       of symptomatic patients can be cohorted together away from those without
22
         symptoms. Facilities that are over 80 percent capacity will find this basic
23
24       approach impossible once they start to see multiple symptomatic patients. Based

25       on my experience visiting detention facilities, this process will be essentially
26
         impossible.
27
28
                                                 15
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 16 of 35 Page ID
                                        #:854


1 17. ICE should not employ isolation in locked cells as a primary means to protect
2
         either at risk patients, or patients who are symptomatic. When patients are places
3
         into locked cells, the level of monitoring is dramatically reduced. In addition,
4
5        this practice causes new health problems in the form of risk for suicide and self-
6
         harm. Also, isolation units often drive increased physical interaction between
7
8        staff and patients, in the form of increased handcuffing, escorting individuals to

9        and from showers and other out of cell encounters, and increased uses of force
10
         due to the psychological stress these units cause. In sum, it is my expert opinion
11
12       that the use of isolation and/or lockdown is not a medically appropriate method

13       for abating the substantial risk of harm from COVID-19.
14
      18. In addition, transferring large numbers of detained people between facilities to
15
16       cohort symptomatic and asymptomatic people will increase the spread of

17       COVID-19 infection throughout geographic areas. The newly released CDC
18
         guidelines for detention settings recommend a level of infection control
19
20       measures in transportation of symptomatic patients that would require far more

21       staffing and training ICE has the capacity to provide for large scale transfers: “If
22
         a transfer is absolutely necessary, perform verbal screening and a temperature
23
24       check as outlined in the Screening section below, before the individual leaves

25       the facility. If an individual does not clear the screening process, delay the
26
         transfer and follow the protocol for a suspected COVID-19 case – including
27
28       putting a face mask on the individual, immediately placing them under medical
                                                16
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 17 of 35 Page ID
                                        #:855


 1       isolation, and evaluating them for possible COVID-19 testing. If the transfer
 2
         must still occur, ensure that the receiving facility has capacity to properly isolate
 3
         the individual upon arrival. Ensure that staff transporting the individual wear
 4
 5       recommended PPE . . . and that the transport vehicle is cleaned thoroughly after
 6
         transport.” In other words, transferring people between facilities, as ICE
 7
 8       routinely does and as I understand is still going on, requires far more measures

 9       than ICE implements and should be ceased.
10
      19. As the number of infections inside ICE facilities rise, there will be fewer health
11
12       and security staff coming to work. This has already been observed in other law

13       enforcement settings and will inevitably occur inside detention facilities. The
14
         ICE response fails to address this central and inescapable reality. Critically, there
15
16       will be far more work to be done inside these facilities than before, and the lack

17       of available staffing will impact basic operations, as well as the ability to cohort
18
         high risk and symptomatic patients (in different areas) as well as provide care
19
20       inside the facility and even conduct escort for emergency room evaluation and

21       inpatient hospitalization. The protocol fails to detail how patient education will
22
         occur, both for newly arrived people and those already in detention.
23
24 20. I have reviewed 15 statements by people currently detained by ICE or who
25       represent detained people in multiple facilities, and their observations indicate
26
         that, in detention facilities throughout ICE’s system, ICE is not following even
27
28
                                                17
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 18 of 35 Page ID
                                        #:856


 1       the most basic infection control policies that they report as their standard of care
 2
         including:
 3
            a. Failure to provide hand washing supplies including soap and paper towels
 4
 5             and ensure access to handwashing, including operable sinks;
 6
            b. Failure to check symptoms among newly arrived detained people;
 7
 8          c. Continued transfer among detention centers of detained people;

 9          d. Lack of symptom screening of staff arriving to work in detention centers;
10
            e. Failure to ask about risk factors of serious illness or death from COVID-
11
12             19 infection;

13          f. Failure to provide adequate supplies for cleaning of housing areas;
14
            g. Failure to establish standards of use of gloves and masks by security
15
16             personnel;

17          h. Failure to provide patient education about hand washing, infection control
18
               or COVID-19 in Spanish;
19
20          i. Failure to enact social distancing among staff and detained people; and

21          j. Lack of communication regarding COVID-19 status inside quarantined
22
               housing areas.
23
24 21. I have also reviewed the declarations of all the named subclass members and
25       agree their medical conditions place them at high-risk and make them
26
         medically vulnerable to COVID-19.
27
28
                                                18
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 19 of 35 Page ID
                                        #:857


 1 22. ICE’s inadequate responses to COVID-19—coupled with its pre-existing
 2
          inadequate healthcare—places people with risk factors at a high risk of
 3
          contracting COVID-19 and suffering serious complications—including death.
 4
 5 23. ICE must release all people with risk factors to prevent their serious illness
 6
          and/or death. The ICE response makes clear that they do not plan to establish
 7
 8        special protections of high-risk patients and will wait for them to become

 9        symptomatic. This approach will result in preventable morbidity and mortality.
10
          Both the oversight authority of the NYC jail system and the current medical
11
12        director for geriatrics and complex care have called for high risk patients to be

13        immediately transferred out of detention.8 ICE faces a completely preventable
14
          disaster by keeping high risk patients in detention as COVID-19 arrived in
15
16        facilities where the virus will quickly spread. The basic limitation of the

17        physical plant and looming staffing concerns make clear that these patients are
18
          in peril of serious illness or death if they remain in detention. In addition,
19
20        transfer of these patients to other ICE detention facilities will only compound

21        exposure and transmission of COVID-19. They must be released immediately.
22
23 I declare under penalty of perjury that the statements above are true and correct to
24 the best of my knowledge.
25
26    8
     https://www.newyorker.com/news/news-desk/a-rikers-island-doctor-speaks-out-
   to-save-her-elderly-patients-from-the-coronavirus
27 https://www.nbcnewyork.com/news/local/nyc-officials-call-for-release-of-most-
   at-risk-on-rikers-prison-as-more-test-positive-for-virus/2333348/
28
                                                 19
     Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 20 of 35 Page ID
                                        #:858


1
2
      Signature:                               Homer Venters
3
                                               Date: 3/24/2020
4
5                                              Location: Port Washington, NY
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          20
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 21 of 35 Page ID
                                   #:859




                    EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 22 of 35 Page ID
                                   #:860
                            Dr. Homer D. Venters
                      10 ½ Jefferson St., Port Washington, NY, 11050
                        hventers@gmail.com, Phone: 646-734-5994

    ______________________________________________________   __
    HEALTH ADMINISTRATOR          PHYSICIAN      EPIDEMIOLOGIST

                                     Professional Profile
       International leader in provision and improvement of health services to patients with
        criminal justice involvement.
       Innovator in linking care of the incarcerated to Medicaid, health homes, DSRIPs.
       Successful implementer of nations’ first electronic health record, performance
        dashboards and health information exchange among pre-trial patients.
       Award winning epidemiologist focused on the intersection of health, criminal justice
        and human rights in the United States and developing nations.
       Human rights leader with experience using forensic science, epidemiology and public
        health methods to prevent and document human rights abuses.

                                  Professional Experience
    President, Community Oriented Correctional Health Services (COCHS), 1/1/2020-
    present.
    o Lead COCHS efforts to provide technical assistance, policy guidance and research
        regarding correctional health and justice reform.
    o Oversee operations and programmatic development of COCHS
    o Serve as primary liaison between COCHS board, funders, staff and partners.

    Senior Health and Justice Fellow, Community Oriented Correctional Health Services
    (COCHS), 12/1/18-12/31/2018
    o Lead COCHS efforts to expand Medicaid waivers for funding of care for detained
       persons relating to Substance Use and Hepatitis C.
    o Develop and implement COCHS strategy for promoting non-profit models of
       diversion and correctional health care.

    Medical/Forensic Expert, 3/2016-present
    o Provide expert input, review and testimony regarding health care, quality
      improvement, electronic health records and data analysis in detention settings.

    Director of Programs, Physicians for Human Rights, 3/16-11/18.
    o Lead medical forensic documentation efforts of mass crimes against Rohingya and
       Yazidi people.
    o Initiate vicarious trauma program.
    o Expand forensic documentation of mass killings and war crimes.
    o Develop and support sexual violence capacity development with physicians, nurses
       and judges.
    o Expand documentation of attacks against health staff and facilities in Syria and
       Yemen.




                                          EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 23 of 35 Page ID
                                   #:861


    Chief Medical Officer/Assistant Vice President, Correctional Health Services, NYC
           Health and Hospitals Corporation 8/15-3/17.
    o Transitioned entire clinical service (1,400 staff) from a for-profit staffing company
       model to a new division within NYC H + H.
    o Developed new models of mental health and substance abuse care that significantly
       lowered morbidity and other adverse events.
    o Connected patients to local health systems, DSRIP and health homes using
       approximately $5 million in external funding (grants available on request).
    o Reduced overall mortality in the nation’s second largest jail system.
    o Increased operating budget from $140 million to $160 million.
    o Implemented nation’s first patient experience, provider engagement and racial
       disparities programs for correctional health.

    Assistant Commissioner, Correctional Health Services, New York Department of
           Health and Mental Hygiene, 6/11-8/15.
    o Implemented nation’s first electronic medical record and health information exchange
       for 1,400 staff and 75,000 patients in a jail.
    o Developed bilateral agreements and programs with local health homes to identify
       incarcerated patients and coordinate care.
    o Increased operating budget of health service from $115 million to $140 million.
    o Established surveillance systems for injuries, sexual assault and mental health that
       drove new program development and received American Public Health Association
       Paper of the Year 2014.
    o Personally care for and reported on over 100 patients injured during violent
       encounters with jail security staff.


    Medical Director, Correctional Health Services, New York Department of Health and
          Mental Hygiene, 1/10-6/11.
    o Directed all aspects of medical care for 75,000 patients annually in 12 jails, including
      specialty, dental, primary care and emergency response.
    o Direct all aspects of response to infectious outbreaks of H1N1, Legionella,
      Clostridium Difficile.
    o Developed new protocols to identify and report on injuries and sexual assault among
      patients.

    Deputy Medical Director, Correctional Health Services, New York Department of
          Health and Mental Hygiene, 11/08-12/09.
    o Developed training program with Montefiore Social internal medicine residency
       program.
    o Directed and delivered health services in 2 jails.

    Clinical Attending Physician, Bellevue/NYU Clinic for Survivors of Torture, 10/07-
           12/11.

    Clinical Attending Physician, Montefiore Medical Center Bronx NY, Adult Medicine,
           1/08-11/09.



                                          EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 24 of 35 Page ID
                                   #:862



                                   Education and Training
    Fellow, Public Health Research, New York University 2007-2009. MS 6/2009
    Projects: Health care for detained immigrants, Health Status of African immigrants in
    NYC.
    Resident, Social Internal Medicine, Montefiore Medical Center/Albert         Einstein
           University7/2004- 5/2007.
    M.D., University of Illinois, Urbana, 12/2003.
    M.S. Biology, University of Illinois, Urbana, 6/03.
    B.A. International Relations, Tufts University, Medford, MA, 1989.

                            Academic Appointments, Licensure
    Clinical Associate Professor, New York University College of Global Public Health,
    5/18-present.

    Clinical Instructor, New York University Langone School of Medicine, 2007-2018.

    M.D. New York (2007-present).

                                             Media
    TV
    i24 Crossroads re Suicide in U.S. Jails 8/13/19.

    i24 Crossroads re re Life and Death in Rikers Island 6/13/19.

    Amanpour & Company, NPR/PBS re Life and Death in Rikers Island 4/15/19.

    CNN, Christiane Amanpour re Forensic documentation of mass crimes against Rohingya.
    7/11/18.

    i24 Crossroads with David Shuster re health crisis among refugees in Syria. 7/6/18.

    Canadian Broadcasting Corporation TV with Sylvie Fournier (in French) re crowd
    control weapons. 5/10/18

    i24 Crossroads with David Shuster re Cholera outbreak in Yemen. 2/15/18.

    China TV re WHO guidelines on HIV medication access 9/22/17.

    Radio/Podcast
    Morning Edition, NPR re Health Risks of Criminal Justice System. 8/9/19.

    Fresh Air with Terry Gross, NPR re Life and Death in Rikers Island, 3/6/19.

    Morning Edition, NPR re Life and Death in Rikers Island, 2/22/19.

    LeShow with Harry Sherer re forensic documentation of mass crimes in Myanmar, Syria,



                                           EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 25 of 35 Page ID
                                   #:863


    Iraq. 4/17/18.

    Print articles and public testimony
    Oped: Four ways to protect our jails and prisons from coronavirus. The Hill 2/29/20.

    Oped: It’s Time to Eliminate the Drunk Tank. The Hill 1/28/20.

    Oped: With Kathy Morse. A Visit with my Incarcerated Mother. The Hill 9/24/19.

    Oped: With Five Omar Muallim-Ak. The Truth about Suicide Behind Bars is Knowable.
    The Hill 8/13/19.

    Oped: With Katherine McKenzie. Policymakers, provide adequate health care in prisons
    and detention centers. CNN Opinion, 7/18/19.
    Oped: Getting serious about preventable deaths and injuries behind bars. The Hill, 7/5/19.

    Testimony: Access to Medication Assisted Treatment in Prisons and Jails, New York
    State Assembly Committee on Alcoholism and Drug Abuse, Assembly Committee on
    Health, and Assembly Committee on Correction. NY, NY, 11/14/18.

    Oped: Attacks in Syria and Yemen are turning disease into a weapon of war, STAT News,
    7/7/17.

    Testimony: Connecticut Advisory Committee to the U.S. Commission on Civil Rights:
    Regarding the use of solitary confinement for prisoners. Hartford CT, 2/3/17.

    Testimony: Venters HD, New York Advisory Committee to the U.S. Commission on
    Civil Rights: Regarding the use of solitary confinement for juveniles in New York. July
    10, 2014. NY NY.

    Testimony: New York State Assembly Committee on Correction with the Committee on
    Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
    Albany NY.
    Testimony: New York State Assembly Committee on Correction with the Committee on
    Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
    Albany NY.

    Oped: Venters HD and Keller AS, The Health of Immigrant Detainees. Boston Globe,
    April 11, 2009.

    Testimony: U.S. House of Representatives, House Judiciary Committee’s Subcommittee
    on Immigration, Citizenship, Refugees, Border Security, and International Law: Hearing
    on Problems with Immigration Detainee Medical Care, June 4, 2008.




                                          EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 26 of 35 Page ID
                                   #:864



                                   Peer Reviewed Publications
    Parmar PK, Leigh J, Venters H, Nelson T. Violence and mortality in the Northern Rakhine State
    of Myanmar, 2017: results of a quantitative survey of surviving community leaders in
    Bangladesh. Lancet Planet Health. 2019 Mar;3(3):e144-e153.

    Venters H. Notions from Kavanaugh hearings contradict medical facts. Lancet. 10/5/18.

    Taylor GP, Castro I, Rebergen C, Rycroft M, Nuwayhid I, Rubenstein L, Tarakji A, Modirzadeh
    N, Venters H, Jabbour S. Protecting health care in armed conflict: action towards accountability.
    Lancet. 4/14/18.

    Katyal M, Leibowitz R, Venters H. IGRA-Based Screening for Latent Tuberculosis Infection in
    Persons Newly Incarcerated in New York City Jails. J Correct Health Care. 2018 4/18.

    Harocopos A, Allen B, Glowa-Kollisch S, Venters H, Paone D, Macdonald R. The Rikers Island
    Hot Spotters: Exploring the Needs of the Most Frequently Incarcerated.
    J Health Care Poor Underserved. 4/28/17.

    MacDonald R, Akiyama MJ, Kopolow A, Rosner Z, McGahee W, Joseph R, Jaffer M, Venters
    H. Feasibility of Treating Hepatitis C in a Transient Jail Population.
    Open Forum Infect Dis. 7/7/18.

    Siegler A, Kaba F, MacDonald R, Venters H. Head Trauma in Jail and Implications for Chronic
    Traumatic Encephalopathy. J Health Care Poor and Underserved. In Press (May 2017).

    Ford E, Kim S, Venters H. Sexual abuse and injury during incarceration reveal the need for re-
    entry trauma screening. Lancet. 4/8/18.

    Alex B, Weiss DB, Kaba F, Rosner Z, Lee D, Lim S, Venters H, MacDonald R. Death After Jail
    Release. J Correct Health Care. 1/17.

    Akiyama MJ, Kaba F, Rosner Z, Alper H, Kopolow A, Litwin AH, Venters H, MacDonald R.
    Correlates of Hepatitis C Virus Infection in the Targeted Testing Program of the New York City
    Jail System. Public Health Rep. 1/17.

    Kalra R, Kollisch SG, MacDonald R, Dickey N, Rosner Z, Venters H. Staff Satisfaction, Ethical
    Concerns, and Burnout in the New York City Jail Health System. J Correct Health Care. 2016
    Oct;22(4):383-392.


    Venters H. A Three-Dimensional Action Plan to Raise the Quality of Care of US Correctional
    Health and Promote Alternatives to Incarceration. Am J Public Health. April 2016.104.

    Glowa-Kollisch S, Kaba F, Waters A, Leung YJ, Ford E, Venters H. From Punishment to
    Treatment: The “Clinical Alternative to Punitive Segregation” (CAPS) Program in New York
    City Jails. Int J Env Res Public Health. 2016. 13(2),182.

    Jaffer M, Ayad J, Tungol JG, MacDonald R, Dickey N, Venters H. Improving Transgender
    Healthcare in the New York City Correctional System. LGBT Health. 2016 1/8/16.




                                              EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 27 of 35 Page ID
                                   #:865



    Granski M, Keller A, Venters H. Death Rates among Detained Immigrants in the United States.
    Int J Env Res Public Health. 2015. 11/10/15.

    Michelle Martelle, Benjamin Farber, Richard Stazesky, Nathaniel Dickey, Amanda Parsons,
    Homer Venters. Meaningful Use of an Electronic Health Record in the NYC Jail System. Am J
    Public Health. 2015. 8/12/15.

    Fatos Kaba, Angela Solimo, Jasmine Graves, Sarah Glowa-Kollisch, Allison Vise, Ross
    MacDonald, Anthony Waters, Zachary Rosner, Nathaniel Dickey, Sonia Angell, Homer Venters.
    Disparities in Mental Health Referral and Diagnosis in the NYC Jail Mental Health Service. Am J
    Public Health. 2015. 8/12/15.

    Ross MacDonald, Fatos Kaba, Zachary Rosner, Alison Vise, Michelle Skerker, David Weiss,
    Michelle Brittner, Nathaniel Dickey, Homer Venters. The Rikers Island Hot Spotters. Am J
    Public Health. 2015. 9/17/15.

    Selling Molly Skerker, Nathaniel Dickey, Dana Schonberg, Ross MacDonald, Homer Venters.
    Improving Antenatal Care for Incarcerated Women: fulfilling the promise of the Sustainable
    Development      Goals.    Bulletin    of    the   World      Health   Organization.2015.

    Jasmine Graves, Jessica Steele, Fatos Kaba, Cassandra Ramdath, Zachary Rosner, Ross
    MacDonald, Nathanial Dickey, Homer Venters. Traumatic Brain Injury and Structural Violence
    among Adolescent males in the NYC Jail System J Health Care Poor Underserved.
    2015;26(2):345-57.

    Glowa-Kollisch S, Graves J, Dickey N, MacDonald R, Rosner Z, Waters A, Venters H. Data-
    Driven Human Rights: Using Dual Loyalty Trainings to Promote the Care of Vulnerable Patients
    in Jail. Health and Human Rights. Online ahead of print, 3/12/15.

    Teixeira PA1, Jordan AO, Zaller N, Shah D, Venters H. Health Outcomes for HIV-Infected
    Persons Released From the New York City Jail System With a Transitional Care-Coordination
    Plan. 2014. Am J Public Health. 2014 Dec 18.

    Selling D, Lee D, Solimo A, Venters H. A Road Not Taken: Substance Abuse Programming in
    the New York City Jail System. J Correct Health Care. 2014 Nov 17.

    Glowa-Kollisch S, Lim S, Summers C, Cohen L, Selling D, Venters H. Beyond the Bridge:
    Evaluating a Novel Mental Health Program in the New York City Jail System. Am J Public
    Health. 2014 Sep 11.

    Glowa-Kollisch S, Andrade K, Stazesky R, Teixeira P, Kaba F, MacDonald R, Rosner Z, Selling
    D, Parsons A, Venters H. Data-Driven Human Rights: Using the Electronic Health Record to
    Promote Human Rights in Jail. Health and Human Rights. 2014. Vol 16 (1): 157-165.

    MacDonald R, Rosner Z, Venters H. Case series of exercise-induced rhabdomyolysis in the New
    York City Jail System. Am J Emerg Med. 2014. Vol 32(5): 446-7.

    Bechelli M, Caudy M, Gardner T, Huber A, Mancuso D, Samuels P, Shah T, Venters H. Case
    Studies from Three States: Breaking Down Silos Between Health Care and Criminal Justice.
    Health Affairs. 2014. Vol. 3. 33(3):474-81.




                                            EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 28 of 35 Page ID
                                   #:866



    Selling D, Solimo A, Lee D, Horne K, Panove E, Venters H. Surveillance of suicidal and non-
    suicidal self-injury in the new York city jail system. J Correct Health Care. 2014. Apr:20(2).

    Kaba F, Diamond P, Haque A, MacDonald R, Venters H. Traumatic Brain Injury Among Newly
    Admitted Adolescents in the New York City Jail System. J Adolesc Health. 2014. Vol 54(5): 615-
    7.

    Monga P, Keller A, Venters H. Prevention and Punishment: Barriers to accessing health services
    for undocumented immigrants in the United States. LAWS. 2014. 3(1).

    Kaba F, Lewsi A, Glowa-Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo
    A, Parsons A, Venters H. Solitary Confinement and Risk of Self-Harm Among Jail Inmates.
    Amer J Public Health. 2014. Vol 104(3):442-7.

    MacDonald R, Parsons A, Venters H. The Triple Aims of Correctional Health: Patient safety,
    Population Health and Human Rights. Journal of Health Care for the Poor and Underserved.
    2013. 24(3).

    Parvez FM, Katyal M, Alper H, Leibowitz R, Venters H. Female sex workers
    incarcerated in New York City jails: prevalence of sexually transmitted infections and associated
    risk behaviors. Sexually Transmitted Infections. 89:280-284. 2013.

    Brittain J, Axelrod G, Venters H. Deaths in New York City Jails: 2001 – 2009.
    Am J Public Health. 2013 103:4.

    Jordan AO, Cohen LR, Harriman G, Teixeira PA, Cruzado-Quinones J, Venters H. Transitional
    Care Coordination in New York City Jails: Facilitating Linkages to Care for People with HIV
    Returning Home from Rikers Island. AIDS Behav. Nov. 2012.

    Jaffer M, Kimura C, Venters H. Improving medical care for patients with HIV in
    New York City jails. J Correct Health Care. 2012 Jul;18(3):246-50.

    Ludwig A, Parsons, A, Cohen, L, Venters H. Injury Surveillance in the NYC Jail System, Am J
    Public Health 2012 Jun;102(6).

    Venters H, Keller, AS. Psychiatric Services. (2012) Diversion of Mentally Ill Patients from
    Court-ordered care to Immigration Detention. Epub. 4/2012.

    Venters H, Gany, F. Journal of Immigrant and Minority Health (2011) Mental Health Concerns
    Among African Immigrants. 13(4): 795-7.

    Venters H, Foote M, Keller AS. Journal of Immigrant and Minority Health. (2010) Medical
    Advocacy on Behalf of Detained Immigrants. 13(3): 625-8.

    Venters H, McNeely J, Keller AS. Health and Human Rights. (2010) HIV Screening and Care
    for Immigration Detainees. 11(2) 91-102.

    Venters H, Keller AS. Journal of Health Care for the Poor and Underserved. (2009) The
    Immigration Detention Health Plan: An Acute Care Model for a Chronic Care Population.
    20:951-957.




                                             EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 29 of 35 Page ID
                                   #:867



    Venters H, Gany, F. Journal of Immigrant and Minority Health (2009) African Immigrant
    Health. 4/4/09.

    Venters H, Dasch-Goldberg D, Rasmussen A, Keller AS, Human Rights Quarterly (2009) Into
    the Abyss: Mortality and Morbidity among Detained Immigrant. 31 (2) 474-491.

    Venters H, The Lancet (2008) Who is Jack Bauer? 372 (9653).

    Venters H, Lainer-Vos J, Razvi A, Crawford J, Shaf’on Venable P, Drucker EM, Am J Public
    Health (2008) Bringing Health Care Advocacy to a Public Defender’s Office. 98 (11).

    Venters H, Razvi AM, Tobia MS, Drucker E. Harm Reduct J. (2006) The case of Scott Ortiz: a
    clash between criminal justice and public health. Harm Reduct J. 3:21

    Cloez-Tayarani I, Petit-Bertron AF, Venters HD, Cavaillon JM (2003) Internat. Immunol.
    Differential effect of serotonin on cytokine production in lipopolysaccharide-stimulated human
    peripheral blood mononuclear cells.15,1-8.

    Strle K, Zhou JH, Broussard SR, Venters HD, Johnson RW, Freund GG, Dantzer R, Kelley KW,
    (2002) J. Neuroimmunol. IL-10 promotes survival of microglia without activating Akt. 122, 9-19.

    Venters HD, Broussard SR, Zhou JH, Bluthe RM, Freund GG, Johnson RW, Dantzer R, Kelley
    KW, (2001) J. Neuroimmunol. Tumor necrosis factor(alpha) and insulin-like growth factor-I in
    the brain: is the whole greater than the sum of its parts? 119, 151-65.

    Venters HD, Dantzer R, Kelley KW, (2000) Ann. N. Y. Acad. Sci. Tumor necrosis factor-alpha
    induces neuronal death by silencing survival signals generated by the type I insulin-like growth
    factor receptor. 917, 210-20.

    Venters HD, Dantzer R, Kelley KW, (2000) Trends. Neurosci. A new concept in
    neurodegeneration: TNFalpha is a silencer of survival signals. 23, 175-80.

    Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
    USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
    signaling by a survival peptide, 96, 9879-9884.

    Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
    muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

    Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
    USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
    signaling by a survival peptide, 96, 9879-9884.

    Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
    muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

    Venters HD, Bonilla LE, Jensen T, Garner HP, Bordayo EZ, Najarian MM, Ala TA, Mason RP,
    Frey WH 2nd, (1997) Heme from Alzheimer's brain inhibits muscarinic receptor binding via thiyl
    radical generation. Brain. Res. 764, 93-100.




                                              EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 30 of 35 Page ID
                                   #:868


    Kjome JR, Swenson KA, Johnson MN, Bordayo EZ, Anderson LE, Klevan LC, Fraticelli AI,
    Aldrich SL, Fawcett JR, Venters HD, Ala TA, Frey WH 2nd (1997) Inhibition of antagonist and
    agonist binding to the human brain muscarinic receptor by arachidonic acid. J. Mol. Neurosci. 10,
    209-217.

                          Honors and Presentations (past 10 years)
    Keynote Address, Academic Correctional Health Conference, April 2020, Chapel Hill,
    North Carolina.

    TedMed Presentation, Correctional Health, Boston MA, March 2020.

    Finalist, Prose Award for Literature, Social Sciences category for Life and Death in Rikers
    Island, February, 2020.

    Keynote Address, John Howard Association Annual Benefit, November 2019, Chicago IL.

    Keynote Address, Kentucky Data Forum, Foundation for a Healthy Kentucky, November 2019,
    Cincinnati Ohio.

    Oral Presentation, Dual loyalty and other human rights concerns for physicians in jails an
    prisons. Association of Correctional Physicians, Annual meeting. 10/16, Las Vegas.

    Oral Presentation, Clinical Alternatives to Punitive Segregation: Reducing self-harm for
    incarcerated patients with mental illness. American Public Health Association Annual Meeting,
    November 2015, Chicago IL.

    Oral Presentation, Analysis of Deaths in ICE Custody over 10 Years . American Public Health
    Association Annual Meeting, November 2015, Chicago IL.

    Oral Presentation, Medication Assisted Therapies for Opioid Dependence in the New York City
    Jail System. American Public Health Association Annual Meeting, November 2015, Chicago IL.

    Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
    in an Urban Jail. American Public Health Association Annual Meeting, November 2014, New
    Orleans, LA.

    Training, International Committee of the Red Cross and Red Crescent, Medical Director meeting
    10/15, Presentation on Human Rights and dual loyalty in correctional health.

    Paper of the Year, American Public Health Association. 2014. (Kaba F, Lewis A, Glowa-
    Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A, Parsons A, Venters H.
    Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J Public Health. 2014.
    Vol 104(3):442-7.)

    Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
    in an Urban Jail. American Public Health Association Annual Meeting, New Orleans LA, 2014.

    Oral Presentation, Human rights at Rikers: Dual loyalty among jail health staff. American
    Public Health Association Annual Meeting, New Orleans LA, 2014.

    Poster Presentation, Mental Health Training for Immigration Judges. American Public Health



                                             EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 31 of 35 Page ID
                                   #:869


    Association Annual Meeting, New Orleans LA, 2014.

    Distinguished Service Award; Managerial Excellence. Division of Health Care Access and
    Improvement, NYC DOHMH. 2013.

    Oral Presentation, Solitary confinement in the ICE detention system. American Public Health
    Association Annual Meeting, Boston MA, 2013.

    Oral Presentation, Self-harm and solitary confinement in the NYC jail system. American Public
    Health Association Annual Meeting, Boston MA, 2013.

    Oral Presentation, Implementing a human rights practice of medicine inside New York City
    jails. American Public Health Association Annual Meeting, Boston MA, 2013.

    Poster Presentation, Human Rights on Rikers: integrating a human rights-based framework for
    healthcare into NYC’s jail system. American Public Health Association Annual Meeting, Boston
    MA, 2013.

    Poster Presentation, Improving correctional health care: health information exchange and the
    affordable care act. American Public Health Association Annual Meeting, Boston MA, 2013.

    Oral Presentation, Management of Infectious Disease Outbreaks in a Large Jail System.
    American Public Health Association Annual Meeting, Washington DC, 2011.

    Oral Presentation, Diversion of Patients from Court Ordered Mental Health Treatment to
    Immigration Detention. American Public Health Association Annual Meeting, Washington DC,
    2011.

    Oral Presentation, Initiation of Antiretroviral Therapy for Newly Diagnosed HIV Patients in the
    NYC Jail System. American Public Health Association Annual Meeting, Washington DC, 2011.

    Oral Presentation, Medical Case Management in Jail Mental Health Units. American Public
    Health Association Annual Meeting, Washington DC, 2011.

    Oral Presentation, Injury Surveillance in New York City Jails. American Public Health
    Association Annual Meeting, Washington DC, 2011.

    Oral Presentation, Ensuring Adequate Medical Care for Detained Immigrants. Venters H, Keller
    A, American Public Health Association Annual Meeting, Denver, CO, 2010.

    Oral Presentation, HIV Testing in NYC Correctional Facilities. Venters H and Jaffer M,
    American Public Health Association, Annual Meeting, Denver, CO, 2010.

    Oral Presentation, Medical Concerns for Detained Immigrants. Venters H, Keller A, American
    Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

    Oral Presentation, Growth of Immigration Detention Around the Globe. Venters H, Keller A,
    American Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

    Oral Presentation, Role of Hospital Ethics Boards in the Care of Immigration Detainees.
    Venters H, Keller A, American Public Health Association Annual Meeting, Philadelphia, PA,




                                             EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 32 of 35 Page ID
                                   #:870


    November 2009.

    Oral Presentation, Health Law and Immigration Detainees. Venters H, Keller A, American
    Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

    Bro Bono Advocacy Award, Advocacy on behalf of detained immigrants. Legal Aid Society of
    New York, October 2009.

    Oral Presentation, Deaths of immigrants detained by Immigration and Customs Enforcement.
    Venters H, Rasmussen A, Keller A, American Public Health Association Annual Meeting, San
    Diego CA, October 2008.

    Poster Presentation, Death of a detained immigrant with AIDS after withholding of prophylactic
    Dapsone. Venters H, Rasmussen A, Keller A, Society of General Internal Medicine Annual
    Meeting, Pittsburgh PA, April 2008.

    Poster Presentation, Tuberculosis screening among immigrants in New York City reveals higher
    rates of positive tuberculosis tests and less health insurance among African immigrants. Society of
    General Internal Medicine Annual Meeting, Pittsburgh PA, April 2008.

    Daniel Leicht Award for Achievement in Social Medicine, Montefiore Medical Center,
    Department of Family and Social Medicine, 2007.

    Poster Presentation, Case Findings of Recent Arestees. Venters H, Deluca J, Drucker E. Society
    of General Internal Medicine Annual Meeting, Toronto Canada, April 2007.

    Poster Presentation, Bringing Primary Care to Legal Aid in the Bronx. Venters H, Deluca J,
    Drucker E. Society of General Internal Medicine Annual Meeting, Los Angeles CA, April 2006.

    Poster Presentation, A Missed Opportunity, Diagnosing Multiple Myeloma in the Elderly
    Hospital Patient. Venters H, Green E., Society of General Internal Medicine Annual Meeting,
    New Orleans LA, April 2005.


                                                 Grants: Program
 San Diego County: Review of jail best practices (COCHS), 1/2020, $90,000.

 Ryan White Part A - Prison Release Services (PRS). From HHS/HRSA to Correctional Health Services
 (NYC DOHMH), 3/1/16-2/28/17 (Renewed since 2007). Annual budget $ 2.7 million.

 Ryan White Part A - Early Intervention Services- Priority Population Testing. From HHS/HRSA to
 Correctional Health Services (NYC DOHMH), 3/1/16-2/28/18 (Renewed since 2013). Annual budget
 $250,000.

 Comprehensive HIV Prevention. From HHS to Correctional Health Services (NYC DOHMH), 1/1/16-
 12/31/16. Annual budget $500,000.


 HIV/AIDS Initiative for Minority Men. From HHS Office of Minority Health to Correctional Health
 Services (NYC DOHMH), 9/30/14-8/31/17. Annual budget $375,000.




                                              EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 33 of 35 Page ID
                                   #:871
                                                                                             
 
 SPNS Workforce Initiative, From HRSA SPNS to Correctional Health Services (NYC DOHMH), 8/1/14-
 7/31/18. Annual budget $280,000.

 SPNS Culturally Appropriate Interventions. From HRSA SPNS to Correctional Health Services (NYC
 DOHMH), 9/1/13-8/31/18. Annual budget $290,000.

 Residential substance abuse treatment. From New York State Division of Criminal Justice Services to
 Correctional Health Services (NYC DOHMH), 1/1/11-12/31/17. Annual budget $175,000.

 Community Action for Pre-Natal Care (CAPC). From NY State Department of Health AIDS Institute to
 Correctional Health Services (NYC DOHMH), 1/1/05-12/31/10. Annual budget $290,000.

 Point of Service Testing. From MAC/AIDS, Elton John and Robin Hood Foundations to Correctional
 Health Services (NYC DOHMH), 11/1/09-10/31/12. Annual budget $100,000.

 Mental Health Collaboration Grant. From USDOJ to Correctional Health Services (NYC DOHMH),
 1/1/11-9/30/13. Annual budget $250,000.

                                              Teaching
 Instructor, Health in Prisons Course, Bloomberg School of Public Health, Johns Hopkins
 University, June 2015, June 2014, April 2019.

 Instructor, Albert Einstein College of Medicine/Montefiore Social Medicine Program Yearly
 lectures on Data-driven human rights, 2007-present.

                           Other Health & Human Rights Activities
 DIGNITY Danish Institute Against Torture, Symposium with Egyptian correctional health
 staff regarding dual loyalty and data-driven human rights. Cairo Egypt, September 20-23, 2014.

 Doctors of the World, Physician evaluating survivors of torture, writing affidavits for asylum
 hearings, with testimony as needed, 7/05-11/18.

 United States Peace Corps, Guinea Worm Educator, Togo West Africa, June 1990- December
 1991.
               -Primary Project; Draconculiasis Eradication. Activities included assessing levels
                of infection in 8 rural villages and giving prevention presentations to mothers in
                Ewe and French
               -Secondary Project; Malaria Prevention.

                                                Books
 Venters H. Life and Death in Rikers Island. Johns Hopkins University Press. 2/19.

                                         Chapters in Books

 Venters H. Mythbusting Solitary Confinement in Jail. In Solitary Confinement Effects,
 Practices, and Pathways toward Reform. Oxford University Press, 2020.




                                             EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 34 of 35 Page ID
                                   #:872
                                                                                   
 

 MacDonald R. and Venters H. Correctional Health and Decarceration. In Decarceration. Ernest
 Drucker, New Press, 2017.


                       Membership in Professional Organizations
 American Public Health Association


                              Foreign Language Proficiency
 French        Proficient
 Ewe           Conversant




                                         EXHIBIT A
Case 5:19-cv-01546-JGB-SHK Document 81-11 Filed 03/24/20 Page 35 of 35 Page ID
                                   #:873
                                                                                       
 


                                Prior Testimony and Deposition

 Benjamin v. Horn, 75 Civ. 3073 (HB) (S.D.N.Y.) as expert for defendants, 2015

 Rodgers v. Martin 2:16-cv-00216 (U.S.D.C. N.D.Tx) as expert for plaintiffs, 10/19/17

 Fikes v. Abernathy, 2017 7:16-cv-00843-LSC (U.S.D.C. N.D.AL) as expert for plaintiffs
 10/30/17.

 Fernandez v. City of New York, 17-CV-02431 (GHW)(SN) (S.D.NY) as defendant in role as
 City Employee 4/10/18.

 Charleston v. Corizon Health INC, 17-3039 (U.S.D.C. E.D. PA) as expert for plaintiffs 4/20/18.

 Gambler v. Santa Fe County, 1:17-cv-00617 (WJ/KK) as expert for plaintiffs 7/23/18.

 Hammonds v. Dekalb County AL, CASE NO.: 4:16-cv-01558-KOB as expert for plaintiffs
 11/30/2018.

 Mathiason v. Rio Arriba County NM, No. D-117-CV-2007-00054, as expert for plaintiff 2/7/19.

 Hutchinson v. Bates et. al. AL, No. 2:17-CV-00185-WKW- GMB, as expert for plaintiff 3/27/19.

 Lewis v. East Baton Rouge Parish Prison LA, No. 3:16-CV-352-JWD-RLB, as expert for
 plaintiff 6/24/19.

 Belcher v. Lopinto, No No. 2:2018cv07368 - Document 36 (E.D. La. 2019) as expert for
 plaintiffs 12/5/2019.



                                            Fee Schedule

 Case review, reports, testimony $500/hour.
 Site visits and other travel, $2,500 per day (not including travel costs).




                                             EXHIBIT A
